DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 5-15, in the reply filed on 08/29/2022 is acknowledged.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.
Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 of prior U.S. Patent No. 10,392,312, herein ‘312. This is a statutory double patenting rejection.
The limitations of Instant claim 5 are the same as those of 14 of ‘312.  The limitations of Instant claim 6 are the same as those of 15 of ‘312.  The limitations of Instant claim 7 are the same as those of 16 of ‘312.  The limitations of Instant claim 8 are the same as those of 17 of ‘312.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 and 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-6, and 10-11 of U.S. Patent No. 10,392,312, herein ‘312. Although the claims at issue are not identical, they are not patentably distinct from each other because claims describe substantially similar composites.
The limitations of Instant claim 5 are met by claim 1 of ‘312 which teach a composite layer including a matrix of barium-magnesium alumino-silicate or SiO2, a dispersion of silicon oxycarbide particles in the matrix, the silicon oxycarbide particles having Si, O, and C in a covalently bonded network, and a dispersion of particles, of the other of barium-magnesium alumino-silicate or SiO2, in the matrix.  The limitations of Instant claim 6 are met by claim 5  of ‘312.  The limitations of Instant claim 7 are met by claim 6 of ‘312.  The limitations of Instant claim 8 are met by claim 10 of ‘312.  The limitations of Instant claim 9 are met by claims 5-6  of ‘312 with overlapping ranges.   The limitations of Instant claim 10 are met by claim 10 of ‘312.   The limitations of Instant claims 14-15 are met by claim 11 of ‘312
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2012/0328886 A1) [IDS dated: 12/10/2019], herein Schmidt.

In regards to claim 5, Schmidt teaches a composite material for an intermediate layer [Abstract].  The composite material comprises a matrix of silicon dioxide with silicon oxycarbide particles and SiC particles dispersed within [0023, 0028, 0030].  The silicon oxycarbide is an amorphous compound that includes covalently bonded silicon, oxygen and carbon [0020].  
	Given that Schmidt discloses the composite material that overlaps the presently claimed composite material, including s silicon dioxide matrix with particles of silicon oxycarbide and SiC, it therefore would be obvious to one of ordinary skill in the art, to use the composite material, which is both disclosed by Schmidt and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 8, Schmidt teaches the matrix comprises silicon dioxide and is continuous [0022-0023].

In regards to claims 14-15, Schmidt teaches the regions of silicon oxycarbide are 1-100 microns in average diameter thus the particles are expected to have a maximum dimension within a similar range which overlaps the claimed range [0022].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2012/0328886 A1) [IDS dated: 12/10/2019], herein Schmidt, as applied to claim 5 above, and further in view of Schmidt et al. (US 2013/0183531 A1) [IDS dated: 12/10/2019], herein Schmidt’31.

In regards to claim 10, Schmidt does not teach the composition of the silicon oxycarbide has a composition SiOxMzCy.
Schmidt’31 teaches a component for gas turbine engines subjected to high temperatures [0003].  The articles comprises a ceramic silicon oxycarbide material that has a composition SiOxMzCy, where Si is silicon, O is oxygen, M is at least one metal and C is carbon and wherein x<2, y>0 and z<1 and x and z are non-zero [0004].
Schmidt’31 expressly teaches the presence of the metal in the silicon oxycarbide composition serves to getter oxygen in-situ and thus intercepts oxygen that might otherwise react with the composition to form unfavorable or undesired phases within the structure, subsequently improving the properties, durability and densification of the article in oxidizing environments. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the silicon oxycarbide having the composition SiOxMzCy of Schmidt as the silicon oxycarbide of Schmidt.  One would have been motivated to do so based on the improved properties, durability and densification of the article in oxidizing environments.

Allowable Subject Matter
Claims 6-7, 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784